Citation Nr: 1721307	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left toe disability.

4.  Entitlement to service connection for a low back disability, other than a bulging/herniated disc L4-5.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Marine Corps from June 1993 to June 2005, including a tour of duty in Iraq.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in pertinent part, denied the benefits sought on appeal.  The case has since been transferred to the RO in New Orleans, Louisiana.

In an August 2015 decision, the Board remanded the case in order to schedule the Veteran for a hearing before a Veterans Law Judge at his local RO in New Orleans, Louisiana.  Accordingly, the Veteran was scheduled for a hearing on July 18, 2016 and was notified in letters dated March 22, 2016 and June 22, 2016, but the Veteran failed to report for the hearing without providing good cause.  To date, the Veteran has not requested a new Board hearing.  Under these circumstances, the Board considers the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

The issues of entitlement to service connection for a left toe disability and a low back disability are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability for VA compensation and pension purposes.

2.  The Veteran's tinnitus is related to his in-service noise exposure.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1111, 1154 (a); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the Veteran's claim for service connection for tinnitus, there is no need to discuss whether VA complied with its duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Rather, given the favorable disposition in this case, any lack of compliance is non-prejudicial or harmless and does not affect the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to the Veteran's claim for service connection for a bilateral hearing disability, VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA satisfied its VCAA duty to notify by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4).

VA has satisfied its duty to assist the Veteran in this case.  All identified and available treatment records have been secured and are of record.  Moreover, the Veteran was provided with a VA examination concerning his claimed hearing loss in December 2007.  The Veteran does not assert that VA violated its VCAA duties, that there are any outstanding records to be secured on his behalf, or that any VA examination or medical opinion is inadequate.  

Based on the foregoing, the Board finds that VA has complied with its VCAA duties to notify and assist.

II.  Analysis

A.  Bilateral Hearing Loss Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Moreover, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran asserts that he has a bilateral hearing loss disability caused by in-service noise exposure.  Specifically, the Veteran reported constant exposure to loud noises while serving as an embarkation specialist on flight lines, as well as exposure to small arms fire and other artillery noise.  See November 2007 Statement in Support of Claim.  He reports an onset of hearing loss during service which has continued to the present.

The Board finds the Veteran's testimony concerning his symptoms of difficulty hearing to be credible.  However, during service and the course of this appeal, no medical professional has noted or diagnosed hearing impairment of sufficient severity to meet VA's requirements for compensation purposes, as discussed above.  While the Veteran is competent to report signs and symptoms of hearing loss, without medical training, he is not competent to determine if these difficulties are sufficiently severe to be considered hearing loss.  This matter, requiring audiological testing, is simply beyond the knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment records (STRs) show that his hearing was tested at normal levels at induction and separation.  A December 2007 VA examination revealed that the Veteran has mild sensorineural hearing loss, but not to the extent necessary to establish a current bilateral hearing loss disability for purposes of VA compensation.  That is, the examination does not show that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 40 decibels or greater in either ear; that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater in either ear; or that speech recognition scores using the Maryland CNC Test were less than 94 percent.  Consequently, the Board finds that the Veteran does not have a current bilateral hearing loss disability.

In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown,104 F.3d 1328, 1333 (Fed. Cir. 1997).  Since there is no evidence the Veteran currently has hearing loss that meets the definition of a disability for VA purposes, service connection for bilateral hearing loss must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Tinnitus

The evidence of record shows the Veteran has a current diagnosis of tinnitus.  See December 2017 VA Examination.  Accordingly, the Veteran meets the first requirement of service connection, a current disability.

The evidence of record also shows that the Veteran meets the second and third requirements of service connection-an in-service incurrence and a nexus between the in-service incurrence and the current disability.  The Veteran is competent to provide lay evidence of his in-service noise exposure.  As previously discussed, the Veteran was constantly exposed to loud noise while working on flightlines, and was also frequently exposed to small arms fire and other artillery noises.  In his November 2007 Statement in Support of Claim, the Veteran stated that while still on active duty, he developed a chronic ringing in his ears as a result of this noise exposure, and that the ringing has continued until present day.  Moreover, he reported at his December 2017 examination that his tinnitus began in 2002, placing the onset of this disability to his period of active service.

Despite the negative opinion proffered by the December 2017 regarding the etiology of the Veteran's tinnitus, the Veteran is competent to report the date of onset of his tinnitus as this disability is capable of lay observation.  Moreover, the Board finds his statements regarding onset to be credible.  

Given the competent and credible evidence of significant noise exposure in service and the Veteran's testimony and other evidence concerning chronicity of symptomatology, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus is connected to in-service noise exposure.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.



REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

As previously discussed, under the VCAA, VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes providing a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

In this case, remand is necessary in order to establish whether the Veteran has a current low back disability separate from his service connected lumbar spine disability, as well as whether he has a current left toe disability separate from his service connected bilateral foot disability.  Both of these issues are specifically listed on the Veteran's May 2008 Notice of Disagreement and May 2009 VA Form 9 Appeal to the Board.

In a September 2013 rating decision, the RO granted service connection for "tinea pedis; onychomycosis, claimed as bilateral foot condition."  The decision was issued after an April 2013 VA examination into the Veteran's foot conditions which included discussion of the Veteran's painful toenails and a diagnosis of onychomycosis, a toenail fungus.  The examination report does not include a diagnosis of a condition specifically related to the left toe.  The record does not clearly establish whether or not there is a left toe disability distinct from the Veteran's service connected bilateral foot disability.  Consequently, remand is necessary for an additional VA examination to determine whether the Veteran has a left toe disability separate from his service connected bilateral foot disability.

In its February 2008 rating decision, the RO granted service connection for "mildly bulging/herniated disc L4-5 (claimed as lumbar spine)."  The decision referenced the Veteran's documented in-service treatment for a herniated disc, as well as a December 2007 VA examination concerning the Veteran's continued lumbar spine disabilities.  The record does not clearly establish whether or not there is a low back disability distinct from the Veteran's service connected lumbar spine disability.  Consequently, remand is necessary for an additional VA examination to determine whether the Veteran has low back disability separate from his service connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Schedule the Veteran for a VA examination for the purpose of diagnosing and ascertaining the nature and etiology of any left toe disability separate and distinct from the Veteran's service connected bilateral foot disability.  The entire claims file must be made available to and be reviewed by the examiner, and review of such should be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

For each currently diagnosed left toe disability, the examiner must provide an opinion regarding whether it is at least as likely as not (a probability of 50 percent or greater) etiologically related to the Veteran's active service or any incident therein.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Schedule the Veteran for a VA examination for the purpose of diagnosing and ascertaining the nature and etiology of any low back condition separate and distinct from the Veteran's service connected lumbar spine disability.  The entire claims file must be made available to and be reviewed by the examiner, and review of such should be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

For each currently diagnosed low back disability, the examiner must provide an opinion regarding whether it is at least as likely as not (a probability of 50 percent or greater) etiologically related to the Veteran's active service or any incident therein.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


